Case 19-32061-JKS       Doc 11    Filed 12/02/19 Entered 12/02/19 14:29:16           Desc Main
                                  Document     Page 1 of 1



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

832864
PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for LOANCARE, LLC
In Re:                                                   Case No: 19-32061 - JKS

JEAN P. POLLARD                                          Judge: JOHN K. SHERWOOD

                                                         Chapter: 13

                                  NOTICE OF APPEARANCE
       Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned
enters an appearance in this case on behalf of LOANCARE, LLC with regards to its mortgage.
Said Mortgage was recorded on December 5, 2016, Book OR-23038, Page 1762 on the real
property, located at 627 DOROTHY LANE, LANDING, NJ 07850 in the above captioned
bankruptcy matter. Request is made that the documents filed in this case and identified below
be served on the undersigned at this address:

      ADDRESS: 1617 JFK Boulevard, Suite 1400, Philadelphia, PA 19103.

      DOCUMENTS:
          All notices entered pursuant to Fed. R. Bankr. P. 2002.

           All documents and pleadings of any nature.

  Dated: December 2, 2019                         /s/ Robert J. Davidow
                                                  Robert J. Davidow, Esq.
                                                  Phelan Hallinan Diamond & Jones, PC
                                                  1617 JFK Boulevard, Suite 1400
                                                  Philadelphia, PA 19103
                                                  Tel: 856-813-5500 Ext. 47960
                                                  Fax: 856-813-5501
                                                  Email: Robert.Davidow@phelanhallinan.com
